            Case 6:20-cv-00366-ADA Document 41 Filed 09/17/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

INFOGATION CORPORATION,                           §
                                                  §
                   Plaintiff                      §
                                                  §
       v.                                         §
                                                         NO. 6:20-cv-0366
                                                  §
GOOGLE LLC,                                       §      JURY TRIAL DEMANDED
                                                  §
                   Defendant.
                                                  §
                                                  §


     DEFENDANT GOOGLE LLC’S NOTICE OF SUPPLEMENTAL AUTHORITY
  IN SUPPORT OF ITS MOTION TO TRANSFER UNDER 28 U.S.C. § 1404(a) (D.I. 30)

       Defendant Google LLC (“Google”) respectfully files this Notice of Supplemental

Authority to bring to the Court’s attention the recent order issued by the Federal Circuit in In re

HP Inc., No. 2020-140, D.I. 16 (Fed. Cir. Sept. 15, 2020) (copy attached hereto as Exhibit A), in

connection with Google’s Motion to Transfer Under 28 U.S.C. § 1404(a). See D.I. 30. The

Federal Circuit’s order grants a petition for a writ of mandamus and directs the United States

District Court for the Eastern District of Texas to transfer the case to the United States District

Court for the Northern District of California. In re HP Inc., No. 2020-140, Dkt. 16 at *1, 8-9.
       Case 6:20-cv-00366-ADA Document 41 Filed 09/17/20 Page 2 of 3




Dated: September 17, 2020                 Respectfully submitted,

                                          By: /s/ J. Mark Mann

                                          J. Mark Mann
                                          State Bar No. 12926150
                                          mark@themannfirm.com
                                          G. Blake Thompson
                                          State Bar No. 24042033
                                          blake@themannfirm.com
                                          MANN | TINDEL | THOMPSON
                                          300 West Main Street
                                          Henderson, Texas 75652
                                          Telephone: 903/657-8540
                                          Facsimile: 903/657-6003

                                          Darin W. Snyder (pro hac vice)
                                          dsnyder@omm.com
                                          David S. Almeling (pro hac vice)
                                          dalmeling@omm.com
                                          Mark Liang (pro hac vice)
                                          mliang@omm.com
                                          Bess Ibtisam Hanish (pro hac vice)
                                          bhanish@omm.com
                                          Daniel Silverman (pro hac vice)
                                          dsilverman@omm.com
                                          O’MELVENY & MYERS LLP
                                          Two Embarcadero Center, 28th Floor
                                          San Francisco, CA 94111
                                          Telephone: (415) 984-8700
                                          Facsimile: (415) 984-8701

                                          ATTORNEYS FOR DEFENDANT
                                          GOOGLE LLC




                                    -2-
          Case 6:20-cv-00366-ADA Document 41 Filed 09/17/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

        I hereby certify that all counsel of record who are deemed to have consented to electronic

service are being served this September 17, 2020 with a copy of this document via electronic

mail.

Dated: September 17, 2020                             /s/J. Mark Mann
                                                      J. Mark Mann




                                                -3-
